DETAILED CORRESPONDENCE
Application Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claims 31-35, 38, 51-71 and 73 are pending.
Restriction/Election Requirement
3.	Applicant’s election of Group I, claims 31-35, 38, 51-54, 66, 68, 70, and 73 in the reply filed on 02/22/2021 is acknowledged. It is acknowledged that applicants stated the election is with traverse, but because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
4.	Claims 55-65, 67, 69, and 71 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2020.
	Claims 31-35, 38, 51-54, 66, 68, 70, and 73 are pending and examined on the merits.
Priority
5.	Acknowledgement is made of this continuation of U.S. Non-provisional Application No. 16/793,296, filed on 02/18/2020, which is a continuation of U.S. Non-provisional Application No. 16/103,453, filed on 08/14/2018, which is a continuation of U.S. Non-provisional Application No. 15/605,696, filed on 05/25/2017, which is a continuation of U.S. Non-provisional Application No. 15/044,498, filed on 02/16/2016, which is a continuation of U.S. Non-provisional Application No. 14/021,196, filed on 09/09/2013, which is a continuation of U.S. Non-provisional Application No. 12/438,236, filed on 02/20/2009, which is national stage 
Information Disclosure Statement
6.	The IDSs filed on 10/07/2020 and 02/24/2021 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
7.	The Drawings filed on 10/07/2020 are acknowledged and accepted by the examiner.
Claim Rejections - 35 USC § 112(b), or Second Paragraph
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 31-35, 38, 51-54, 70, and 73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term "about" in the claims is a relative term which renders the claim indefinite.  The term "about" is a term of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the recited term of degree.  Moreover, there is nothing in the specification or prior art of record to indicate   
Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


11.	Claims 31-32, 34-35, 38, 51-54, 70, and 73 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Grippi et al. (US Patent Application Publication 2004/0071786 A1; cited on IDS filed 10/07/2020).
12.	Claims 31-32, 34-35 38, 51-54, and 70 are drawn to a sterilized, vacuum sealed separator tube for preparing a therapeutic platelet concentrate from whole blood comprising: an inlet adapted to introduce whole blood; an anticoagulant composition comprising either: (i) sodium citrate solution; or (ii) anhydrous sodium citrate; and a thixotropic gel selected from a polyester-based gel or a polymer mixture gel, the thixotropic gel being water insoluble and chemically inert to blood constituents; wherein the separator tube is adapted to be centrifuged when at least partially filled with the whole blood, at about 1,500 g up to about 2,000 g for about 3 to about 10 minutes in a single centrifugation to separate blood components in the whole blood into at least:  (i) the therapeutic platelet concentrate obtained without 612 red blood cells per liter; and (ii) red blood cells.
	Claim 73 is drawn to a sterilized, vacuum sealed separator tube for preparing a cosmetic or skin repair platelet concentration from whole blood comprising:  an inlet adapted to introduce whole blood; an anticoagulant composition; and a non-toxic and non-mutagenic thixotropic gel; wherein the separator tube is adapted to be centrifuged when at least partially filled with the whole blood, at about 1,500 g up to about 2,000 g for about 3 to about 10 minutes in a single centrifugation to separate blood components in the whole blood into at least:  (i) a cosmetic or skin repair platelet concentrate obtained without supernatant removal and containing greater than about 300 billion platelets per liter and less than about 0.6 x 1012 red blood cells per liter; and (ii) red blood cells.
13.	With respect to claim 31, Grippi et al. teach a sterilized, vacuum sealed separator tube for separating platelet rich plasma from whole blood comprising a sterile separator tube of glass or polyethylene tereterephthalate wherein the tube comprises rubber stopper or cap, an inlet to introduce whole blood, a thixotropic gel selected from a polyester gel or a polymer mixture gel and an anticoagulant solution comprising sodium citrate at 0.1 M concentration for obtaining a platelet rich plasma solution by centrifugation to produce a solid fibrin web suitable for regenerating body tissue in a living organism in a secondary container [see Abstract; Figure 1; paragraphs 0085, 0091, 0093; 0103-0107, 0126, 0141, 0188, 0202].  Although Grippi et al. does not explicitly teach wherein the separator tube is adapted to be centrifuged when at least partially filled with the whole blood, at about 1,500 g up to about 2,000 g for about 3 to about 10 minutes in a single centrifugation to separate blood components in the whole blood into at 612 red blood cells per liter; and (ii) red blood cells, it is noted that the claims do not require the system to actively be separating blood.  Even so, Grippi et al. teach a sterilized, vacuum sealed separator tube that is structurally identical to the claimed separator system and claims do not require the sterilized, vacuum sealed separator tube to actively be separating whole blood.  Accordingly, absent evidence otherwise, it is the examiner's position that the sterilized, vacuum sealed separator tube of Grippi et al. would inherently have these features.  Since the Office does not have the facilities for examining and comparing applicants’ separator tube with the separator tube of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the separator tube of the prior art does not possess the same material structural and functional characteristics of the claimed separator tube). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	With respect to claim 32, Grippi et al. teach the separator tube wherein the anticoagulant composition comprises a 0.1 M sodium citrate solution [see Abstract; Figure 1; paragraphs 0085, 0091, 0093; 0103-0107, 0126, 0141, 0188, 0202].
	With respect to claim 34, Grippi et al. teach the separator tube wherein the thixotropic gel is a polyester based gel [see Abstract; Figure 1; paragraphs 0085, 0091, 0093; 0103-0107, 0126, 0188, 0202].
	With respect to claim 35, Grippi et al. teach the separator tube wherein the separator tube is comprises at least of polyethylene terephthalate [see paragraph 0188].
In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
9 white blood cells per liter without supernatant removal, it is noted that the claims do not require the system to actively be separating blood.  Even so, Grippi et al. teach a sterilized, vacuum sealed separator tube that is structurally identical to the claimed separator system and claims do not require the sterilized, vacuum sealed separator tube to actively be separating whole blood.  Accordingly, absent evidence otherwise, it is the examiner's position that the sterilized, vacuum sealed separator tube of Grippi et al. would inherently have these features.  Since the Office does not have the facilities for examining and comparing applicants’ separator tube with the separator tube of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the separator tube of the prior art does not possess the same material structural and functional characteristics of the claimed separator tube). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	With respect to claim 73, Grippi et al. teach a sterilized, vacuum sealed separator tube for separating platelet rich plasma from whole blood comprising a sterile separator tube of glass or polyethylene tereterephthalate wherein the tube comprises rubber stopper or cap, an inlet to introduce whole blood, a thixotropic gel selected from a polyester gel or a polymer 12 red blood cells per liter; and (ii) red blood cells, it is noted that the claims do not require the system to actively be separating blood.  Even so, Grippi et al. teach a sterilized, vacuum sealed separator tube that is structurally identical to the claimed separator system and claims do not require the sterilized, vacuum sealed separator tube to actively be separating whole blood.  Accordingly, absent evidence otherwise, it is the examiner's position that the sterilized, vacuum sealed separator tube of Grippi et al. would inherently have these features.  Since the Office does not have the facilities for examining and comparing applicants’ separator tube with the separator tube of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the separator tube of the prior art does not possess the same material structural and functional characteristics of the claimed separator tube). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Claim Rejections - 35 USC § 103
14.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

15.	Claim 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grippi et al. (US Patent Application Publication 2004/0071786 A1; cited on IDS filed 10/07/2020) in view of Jones et al. (US Patent 6,428,527; cited on IDS filed 10/07/2020).
16.	The relevant teachings of Grippi et al. as applied to claims 31-32, 34-35 38, 51-54, and 70 are set forth in the 102 rejection above.
	With respect to claim 33, Grippi et al. teach the separator tube wherein the anticoagulant composition comprises a 0.1 M sodium citrate solution [see Abstract; Figure 1; paragraphs 0085, 0091, 0093; 0103-0107, 0126, 0141, 0188, 0202].
	However, Grippi et al. does not explicitly teach wherein the anticoagulant composition comprises anhydrous sodium citrate.
	Jones et al. teach similar separator tubes as Grippi et al. wherein the tube is a polyethylene terephthalate separator tube for blood collection wherein the sodium citrate is sprayed onto the surface of the tube to produce a dried coating of individual solid particles (anhydrous) [see Abstract; columns 3-4].
	At the time the invention was made, it would have been obvious for one of ordinary skill in the art to combine the teachings of Grippi et al. and Jones et al. to spray dry the thixotropic gel and anticoagulant onto the surface of the tube because Grippi et al. teach a sterilized .
Double Patenting
17.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
18.	Claims 31-35, 38, 51-54, 66, 68, 70, and 73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,833,478. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of the ‘478 patent recite a medical separator system for the preparation of a platelet rich plasma, comprising: a tube suitable for centrifugation; a thixotropic gel disposed in the tube, the thixotropic gel adapted for separating platelet rich plasma; and an anticoagulant disposed in the tube; wherein the thixotropic gel is adapted to separate blood cells in whole blood to provide a platelet concentrate containing less than 1% hematocrit.  12 red blood cells per liter; and (ii) red blood cells, it is noted that the claims do not require the system to actively be separating blood.  Even so, the ‘478 patent recite a sterilized, vacuum sealed separator tube that is structurally identical to the claimed separator system and claims do not require the sterilized, vacuum sealed separator tube to actively be separating whole blood.  Accordingly, absent evidence otherwise, it is the examiner's position that the sterilized, vacuum sealed separator tube of the ‘478 patent would inherently have these features.  Since the Office does not have the facilities for examining and comparing applicants’ separator tube with the separator tube of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the separator tube of the ‘478 patent does not possess the same material structural and functional characteristics of the claimed separator tube). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
19.	Claims 31-35, 38, 51-54, 66, 68, 70, and 73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,064,894.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the ‘894 patent recite a medical separator system for the preparation of a platelet rich plasma, comprising: a tube adapted to be centrifuged for a length of time 12 red blood cells per liter; and (ii) red blood cells, it is noted that the claims do not require the system to actively be separating blood.  Even so, the ‘894 patent recite a sterilized, vacuum sealed separator tube that is structurally identical to the claimed separator system and claims do not require the sterilized, vacuum sealed separator tube to actively be separating whole blood.  Accordingly, absent evidence otherwise, it is the examiner's position that the sterilized, vacuum sealed separator tube of the ‘894 patent would inherently have these features.  Since the Office does not have the facilities for examining and comparing applicants’ separator tube with the separator tube of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the separator tube of the ‘894 patent does not possess the same material structural and functional characteristics of the claimed separator tube). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
s 31-35, 38, 51-54, 66, 68, 70, and 73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,052,349.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of the ‘349 patent recite a system for preparing a cell preparation, comprising a first container having a cap and containing only two additives, said cap sealing said two additives in said first container, wherein said two additives are: an anticoagulant and a thixotropic gel; wherein said first containing is a tube adapted to centrifuge whole blood, wherein said thixotropic gel is adapted to separate platelet rich plasma and red blood cells when said first container is centrifuged for a length of time; a second container comprising hyaluronic acid adapted to mix with said platelet rich plasma from said first container; and an applicator device adapted to administer to a patient a cell preparation formed by mixing said platelet rich plasma from said first container and said hyaluronic acid from said second container.  Although the ‘349 patent does not explicitly teach wherein the separator tube is adapted to be centrifuged when at least partially filled with the whole blood, at about 1,500 g up to about 2,000 g for about 3 to about 10 minutes in a single centrifugation to separate blood components in the whole blood into at least:  (i) a cosmetic or skin repair platelet concentrate obtained without supernatant removal and containing greater than about 300 billion platelets per liter and less than about 0.6 x 1012 red blood cells per liter; and (ii) red blood cells, it is noted that the claims do not require the system to actively be separating blood.  Even so, the ‘349 patent recite a sterilized, vacuum sealed separator tube that is structurally identical to the claimed separator system and claims do not require the sterilized, vacuum sealed separator tube to actively be separating whole blood.  Accordingly, absent evidence otherwise, it is the In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
21.	Claims 31-35, 38, 51-54, 66, 68, 70, and 73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 27-28 of US Patent No. 10,881,691.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 and 27-28 of the ‘691 patent recite a system for preparing a cell preparation, comprising: a first container having a cap and containing an anticoagulant and an amount of whole blood, said cap sealing said anticoagulant and said amount of whole blood in said first container, wherein said first container is a tube adapted to centrifuge said amount of whole blood for a length of time to separate out an amount of platelet rich plasma from said amount of whole blood; a second container containing an amount of hyaluronic acid adapted to mix with said platelet rich plasma from said first container, said hyaluronic acid forming a cell preparation when mixed with said amount of platelet rich plasma; and an applicator device adapted to administer to a patient the cell preparation formed by mixing of said platelet rich plasma from said first container and said hyaluronic acid from said second container.  Although the ‘691 patent does not explicitly teach wherein the separator tube is adapted to be centrifuged when at least partially filled with the whole blood, at about 1,500 g up to about 12 red blood cells per liter; and (ii) red blood cells, it is noted that the claims do not require the system to actively be separating blood.  Even so, the ‘691 patent recite a sterilized, vacuum sealed separator tube that is structurally identical to the claimed separator system and claims do not require the sterilized, vacuum sealed separator tube to actively be separating whole blood.  Accordingly, absent evidence otherwise, it is the examiner's position that the sterilized, vacuum sealed separator tube of the ‘691 patent would inherently have these features.  Since the Office does not have the facilities for examining and comparing applicants’ separator tube with the separator tube of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the separator tube of the ‘691 patent does not possess the same material structural and functional characteristics of the claimed separator tube). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
22.	Claims 31-35, 38, 51-54, 66, 68, 70, and 73 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 49-54, 59-60, 63, and 65-69 of copending Application No. 16/793,296. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 49-54, 59-60, 63, and 65-69 of the ‘296 application recite a sterilized, vacuum-sealed separator tube for preparing a cosmetic or skin repair platelet concentrate from whole blood comprising: an inlet adapted to introduce whole blood; an anticoagulant comprising either: (i) a sodium citrate solution; or (ii) anhydrous .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
23.	Status of the claims:
	Claims 31-35, 38, 51-71 and 73 are pending.
	Claims 55-65, 67, 69, and 71 stand withdrawn pursuant to 37 CFR 1.142(b).
	Claims 31-35, 38, 51-54, 66, 68, 70, and 73 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656